EXHIBIT 10(R)
Prepared By:
Leonard, Street and Deinard/AMB
Professional Association
150 S. Fifth Street #2300
Minneapolis, MN 55402
(612) 335-1500

 



--------------------------------------------------------------------------------



 



G & K SERVICES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Amended and restated generally as of January 1, 2008)

ii



--------------------------------------------------------------------------------



 



G & K SERVICES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
TABLE OF CONTENTS

         
ARTICLE 1 The Plan
    1  
1.01 Establishment, Amendments and Restatements
    1  
1.02 Purpose of Plan; Compliance with Code Section 409A
    2  
1.03 Adoption by Affiliates
    2  
1.04 Plan Benefits Exempt from Compliance with Code Section 409A
    2  
1.05 Freezing of Plan
    4  
ARTICLE 2 Definitions
    4  
 
       
ARTICLE 3 Participation
    8  
3.01 In General
    8  
3.02 Participation Conditions
    8  
3.03 No New Participants After December 31, 2006
    8  
 
       
ARTICLE 4 Amount and time for commencement of Lifetime Benefits
    9  
4.01 Normal Retirement Benefits
    9  
4.02 Early Retirement Benefit
    9  
4.03 Election of Commencement Date for Early Retirement Benefit
    10  
4.04 Election to Delay Benefits Payable Due to Disability
    13  
4.05 Form of Payment
    13  
4.06 Non-Duplication of Benefits; Effect of Re-employment on Benefit Payments
    14  
4.07 Withholding or Advance Benefit Distribution for FICA Taxes
    14  
4.08 Six Month Delay of Benefit Payments to Specified Employees
    15  
4.09 Tax Withholding from Benefit Payments
    17  
4.10 Delay of Payments for Compliance with Laws or Contractual Obligations
    17  
4.11 Time of Payment Generally
    18  
 
       
ARTICLE 5 Vesting and Forfeitures
    18  
5.01 Five-Year Cliff Vesting
    18  
5.02 Non-Competition
    18  
 
       
ARTICLE 6 Survivorship Benefits
    19  
6.01 Death Prior to Retirement
    19  
6.02 After Commencement of Benefits
    19  
 
       
ARTICLE 7 Beneficiary
    19  
7.01 Recipient of Payments
    19  
7.02 Beneficiary Designation
    19  
 
       
ARTICLE 8 Form of Payment of Lifetime Benefits
    20  
8.01 Election of Benefit Form and Permitted Changes
    20  
8.02 Optional Forms
    21  
8.03 No Election Made
    22  
 
       
ARTICLE 9 Claims and Review Procedure
    22  

i



--------------------------------------------------------------------------------



 



         
9.01 Claims Procedure
    22  
9.02 Review Procedure
    23  
9.03 Disability Claim for Benefits
    23  
9.04 Review of a Denied Disability Claim
    24  
9.05 Deadline to File Claim
    24  
9.06 Exhaustion of Administrative Remedies
    24  
9.07 Deadline to File Legal Action
    24  
9.08 Committee Discretion; Court Review
    24  
 
       
ARTICLE 10 Administration
    25  
10.01 Administration
    25  
10.02 Powers of the Retirement Committee
    25  
10.03 Actions of the Plan Sponsor and Retirement Committee
    25  
10.04 Delegation
    25  
10.05 Reports and Records
    25  
10.06 Correction of Plan Errors
    25  
 
       
ARTICLE 11 Amendment and Termination
    26  
11.01 Right to Amend and Terminate
    26  
11.02 Protection of Participants upon Amendment and Termination
    26  
11.03 Plan Termination Procedures and Restrictions
    26  
 
       
ARTICLE 12 Miscellaneous
    28  
12.01 No Guaranty of Employment
    28  
12.02 Life Insurance and Funding
    28  
12.03 Non-Alienation
    28  
12.04 Applicable Laws
    29  
12.05 Form of Communication
    29  
12.06 Captions
    29  
12.07 Severability
    29  
12.08 Binding Instrument
    30  
 
       
EXHIBIT A-1
    31  
 
       
EXHIBIT A-2
    33  

ii



--------------------------------------------------------------------------------



 



G & K SERVICES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(Amended and restated generally as of January 1, 2008)
ARTICLE 1
THE PLAN
     1.01 Establishment, Amendments and Restatements.
     (a) Plan and Plan Sponsor. As of January 1, 1989, G&K Services, Inc. (the
“Plan Sponsor”), established for the benefit of certain executive and
professional employees, a supplemental retirement benefit plan known as the “G&K
Services, Inc. Supplemental Executive Retirement Plan” (as amended, the “Plan”).
The Plan remains in effect and is intended as a supplement to the Plan Sponsor’s
existing frozen defined benefit pension plan intended to be qualified under
section 401(a) of the Internal Revenue Code of 1986, as amended (the “Code”).
Pursuant to Section 11.01 of the Plan, it has been amended from time to time and
was last restated in a document effective as of January 1, 2004. Since then, it
has been further amended by a First Amendment dated April 25, 2005, a Second
Amendment dated December 6, 2006, and a Third Amendment also dated December 6,
2006.
     (b) 2008 Plan Restatement. Except as otherwise specified herein, this
amendment and restatement of the Plan is effective as of January 1, 2008. This
instrument incorporates all previous amendments, including (i) the First
Amendment, which required that the Plan be operated in compliance with Code
section 409A, as of January 1, 2005 (except for Exempt Benefits); (ii) the
Second Amendment, which changed the payment election provisions and certain
other provisions in a manner intended to comply with Code section 409A,
retroactively as of January 1, 2005, and changed certain administrative
provisions; and (iii) the Third Amendment, which suspended the accrual of any
additional accrued benefits under the Plan during any period after December 31,
2006, without terminating the Plan or the Trust. This amended and restated Plan
document also clarifies some provisions and amends some provisions to comply
with Treasury Regulations issued in 2007 under Code section 409A, but is not
intended to enhance or adversely affect any Plan benefits or related rights or
features in any material way, except to the extent necessary to comply with Code
section 409A (with respect to those Plan benefits subject to Code section 409A).
     (c) Executive Retirement Trust. Pursuant to Section 12.02 of the Plan, the
Plan Sponsor also established a Trust under a written agreement dated in
December 1989, and entitled “G&K Services, Inc. Executive Retirement Trust.”
That agreement has been amended by a First Amendment dated December 6, 2006,
which made changes necessary to comply with Code section 409A, and other
administrative changes requested by the Trustee. The Plan Sponsor intends to
request that the Trustee approve a Second Amendment of that agreement that would
be intended to comply with Treasury Regulations issued in 2007 under Code
section 409A. The Trustee who is currently

1



--------------------------------------------------------------------------------



 



receiving and holding Employer Group contributions under that Trust, with
respect to this Plan, is Wells Fargo Bank, N.A.
     1.02 Purpose of Plan; Compliance with Code Section 409A.
     (a) Purpose. The purpose of the Plan is to provide designated executive and
professional employees of the Employer Group with additional retirement,
Disability and death benefits, subject to certain conditions intended to
encourage their continued strong interest in the Employer Group’s success.
     (b) Compliance with Code Section 409A. During the period between January 1,
2005, and December 31, 2007, the Plan Sponsor and the Retirement Committee have,
except to the extent otherwise provided in Section 1.04, operated and
administered the Plan in a manner that complied in good faith with Code section
409A, Internal Revenue Service Notice 2005-1, the Proposed Regulations issued
under Code section 409A on October 4, 2005, Internal Revenue Service Notice
2006-79 and subsequent guidance issued under Code section 409A, notwithstanding
any contrary provisions of the Plan other than Section 1.04. During the period
between January 1, 2008 and December 31, 2008, this Plan shall, except to the
extent otherwise provided in Section 1.04, be interpreted, operated and
administered in a manner intended to comply in good faith with Code section
409A, Internal Revenue Service Notice 2005-1 (and other Notices that have not
been revoked for 2008), and the Treasury Regulations issued thereunder. After
December 31, 2008, this Plan shall, except to the extent otherwise provided in
Section 1.04, be interpreted, operated and administered in a manner intended to
comply with Code section 409A and the Treasury Regulations issued thereunder.
1.03 Adoption by Affiliates. With the consent of the Plan Sponsor, this Plan has
been adopted by certain of its Affiliates (as defined below) for the benefit of
such of its executive and professional employees as each such Affiliate
recommended for designation by the Retirement Committee before January 1, 2008.
     1.04 Plan Benefits Exempt from Compliance with Code Section 409A.
     (a) Treatment of Exempt Benefits. Notwithstanding any contrary provisions
of the Plan other than this Section 1.04, to the extent any Participant’s Plan
benefit was no longer subject to forfeiture under Article 5 of the Plan as of
December 31, 2004, because the Participant had attained age 65 while still
employed as of that date; the Participant had died while still employed before
that date; or the Participant had terminated employment on or before
December 31, 2001, and had not competed with the Company during the 3-year
period after termination of employment (an “Exempt Benefit”), the Exempt Benefit
shall be separately accounted for under the Plan, administered and paid after
2004 without regard to Code section 409A or any Plan amendment adopted after
December 31, 2004, except for (i) this Section 1.04 (including any amendments
thereto); (ii) Section 10 of the Second Amendment (dated in 2006), which is now
Section 4.07 of this instrument and is intended to comply with Code section
3121(v)(2); (iii) Section 4.05(b) of this instrument, which allows accelerated
payment of small benefit amounts; (iv) Section 8.02, which requires annuity
payments to be made

2



--------------------------------------------------------------------------------



 



monthly; and (v) any other amendment that is not a material modification (as
defined in subsection (c) below) of the Plan (or the Trust established under
Section 12.02) made after October 3, 2004, with respect to the Exempt Benefit.
     (b) Exempt Benefit Amounts. The amount of a Participant’s Exempt Benefit,
if any, shall initially be equal to the Actuarial Equivalent present value,
determined as of December 31, 2004, of the amount to which the Participant would
have been entitled under the Plan if he or she had voluntarily terminated
employment with the Employer Group on that date (or his or her actual
termination date, if earlier), and received payment of benefits with the maximum
value available under the Plan on the earliest possible date allowed under the
Plan for commencement of benefits following any such termination.
Notwithstanding the preceding sentence, a Participant’s Exempt Benefit may
increase, if at all, to the Actuarial Equivalent present value of that portion
of the Plan benefit that the Participant actually becomes entitled to receive as
of a date after December 31, 2004, under the terms of the Plan as in effect on
October 3, 2004, without regard to any service to the Employer Group after
December 31, 2004, or any other events affecting the amount of, or the
entitlement to, the Participant’s Plan benefits (other than the Participant’s
survival or a Participant or Retirement Committee election under the terms of
the Plan with respect to the time or form of payment of an available Plan
benefit).
     (c) Material Modifications. A modification of the Plan is a “material
modification” only if a benefit or right existing as of October 3, 2004, is
materially enhanced or a new material benefit or right is added (whether or not
permitted under Code section 409A); and such material enhancement or addition
affects any Exempt Benefit; provided, however, that the none of the following
actions is a material modification:
     (i) the Retirement Committee or any member of the Employer Group exercises
its discretion over the time and manner of payment of an Exempt Benefit, to the
extent such discretion is expressly provided under the terms of the Plan as in
effect on October 3, 2004, which are set forth in the amended and restated Plan
document effective as of January 1, 2004 (the “2004 Plan Document”), to the
extent such discretion has not been limited or eliminated by any provision of
this Plan document that applies to Exempt Benefits;
     (ii) a Participant’s exercise of any right permitted under the 2004 Plan
Document with respect to an Exempt Benefit, to the extent such right has not
been limited or eliminated by any provision of this Plan document that applies
to Exempt Benefits;
     (iii) any reduction, limitation or elimination of an existing benefit or
right with respect to an Exempt Benefit; or
     (iv) any modification, such as Section 4.05(b) of this instrument, that
allows the Employer Group or the Retirement Committee to require distribution of
the entire vested Plan benefit of a Participant, an Alternate Payee or a
Beneficiary (including an Exempt Benefit and any benefits under any other

3



--------------------------------------------------------------------------------



 



Employer Group arrangements that must be aggregated with this Plan under Code
section 409A) in a lump sum that does not exceed the applicable dollar amount
under Code section 402(g)(1)(B) ($15,500 in 2007 and 2008).
     1.05 Freezing of Plan. As provided in the Third Amendment of the Plan
(dated in December 2006) and this Plan document, the Plan Sponsor has amended
this Plan to suspend the accrual of any additional accrued benefits under the
Plan, by reason of any Compensation increases or additional service with the
Employer Group during any period after December 31, 2006, but the Plan Sponsor
does not currently intend to terminate the Plan. The Plan Sponsor also intends
to (a) allow accrued benefits that are not vested under this Plan as of that
date to become vested thereafter only if the Participants with such non-vested
accrued benefits earn sufficient additional years of continuous service and
refrain from competition under Section 5.02 of the Plan; and (b) continue the
existence of the Plan until all of the accrued benefits of Participants and
their Beneficiaries have either been forfeited or have become vested and
distributed to them under the Plan, unless the Plan is terminated before then.
ARTICLE 2
DEFINITIONS
     2.01 Use of Definitions. Whenever used in the Plan, the following words and
phrases shall have the meanings set forth below unless the context plainly
requires a different meaning. When the defined meaning is intended, each of the
following terms is capitalized.
     2.02 “Actuarial Equivalent” means a benefit of equal value computed as of a
particular date, by using the applicable actuarial assumptions and factors
stated in the Exhibit As attached hereto and applicable as of the date or dates
set forth therein, each of which is hereby made a part of the Plan.
     2.03 “Affiliate” means, effective as of January 1, 2005, any business
entity or other person with whom the Plan Sponsor would be treated as a single
employer as part of either (a) a controlled group of corporations described in
Code section 414(b), or (b) a group of trades or businesses (whether or not
incorporated) that are under common control as described in Code section 414(c),
or some combination of such groups.
     2.04 “Alternate Payee” means a Participant’s former spouse who is entitled
to receive any share of the Participant’s Plan benefits under Section 12.03(b).
     2.05 “Average Annual Compensation” of a Participant means twenty percent
(20%) of the total Compensation received by a Participant during the period of
five (5) consecutive calendar years, within his last ten (10) consecutive
calendar years as an employee of the Employer Group, which produces the highest
Average Annual Compensation; provided, however, that a calculation of Average
Annual Compensation shall not include any calendar years (or Compensation
received) after December 31, 2006.
     2.06 “Beneficiary” means a person designated pursuant to Section 7.02, to
receive certain survivor benefits hereunder in the event of the death of a
Participant or an Alternate Payee.

4



--------------------------------------------------------------------------------



 



     2.07 “Code” means the Internal Revenue Code of 1986, as amended. References
to a Code section shall be deemed to be to that section as it now exists and to
any successor provision. Except as otherwise provided in Section 1.02(b), any
references to a section of the Code shall also include any Treasury Regulations
issued thereunder, and any other applicable guidance issued thereunder by the
Internal Revenue Service.
     2.08 “Compensation” means the total amount of all payments made by the
Employer Group to or for a Participant for services rendered to the Employer
Group, including commissions, overtime pay and bonuses. In addition,
Compensation for a Plan Year or other period shall include all amounts otherwise
defined herein as Compensation, which would have been payable to a Participant
during that period, but were instead contributed by the Employer Group pursuant
to salary reduction agreements to a “cafeteria plan” under Code section 125; to
a qualified transportation arrangement under Code section 132(f)(4); to the
Employer’s “401(k) Savings Plan,” established in March 1986, and as amended from
time to time, containing a “cash-or-deferred” arrangement within Code section
401(k); or to the Plan Sponsor’s “Executive Deferred Compensation Plan”
established as of January 1, 1989, and as amended from time to time.
     Compensation shall not include employee expense reimbursements, director’s
fees, contributions made by the Employer Group under any deferred compensation
plan (including without limitation this Plan and the Plan Sponsor’s Executive
Deferred Compensation Plan), payments made by the Employer Group for group
insurance, hospitalization and like benefits, nor contributions made by the
Employer Group under any other employee benefit plan, except that Compensation
shall include Employer Group contributions made pursuant to any salary reduction
agreements described in the preceding paragraph. Furthermore, Compensation does
not include any form of remuneration (including without limitation severance
pay) that is paid to a Participant after his or her Termination of Employment,
unless such remuneration (including without limitation cash paid in lieu of
vacation time) was earned before such Termination of Employment.
     In clarification of the deferred compensation and employee benefit plan
exclusions above, Compensation does not include any distributions from a plan of
deferred compensation, regardless of whether such amounts are includible in the
gross income of the Participant when distributed; amounts realized from the
exercise of a non-qualified stock option, or when restricted stock (or property)
held by a Participant either becomes freely transferable or is no longer subject
to a substantial risk of forfeiture; amounts realized from the sale, exchange or
other disposition of stock acquired under a qualified stock option described in
Part II, Subchapter D, Chapter 1, Subtitle A of the Code; or other amounts that
receive special tax benefits, such as premiums for group term life insurance.
     Compensation shall also not include any cash bonuses paid after August 31,
2003, to any Participant to assist the Participant in paying income taxes
resulting from either the issuance of stock in the Plan Sponsor to the
Participant pursuant to the Plan Sponsor’s 2006 Equity Incentive Plan, as
amended (or any predecessor, successor or modification to such plan), or any
employment termination-related restrictions related to such stock; provided,
however, that this paragraph shall not reduce the amount of Plan benefits
payable to any Participant who commenced distribution of such benefits on or
before October 1, 2003, or the rights of a

5



--------------------------------------------------------------------------------



 



Participant to the amount of vested benefits (if any) he or she would have been
entitled to receive at Normal Retirement Date, if his or her Termination of
Employment had occurred on or before October 1, 2003.
     2.09 “Disability” means, with respect to Exempt Benefits, the Participant’s
disability as defined in the Plan Sponsor’s long-term disability plan then
covering the Participant, which disability continues for at least 180 days.
Disability means with respect to other benefits, that the Participant, by reason
of any medically determinable physical or mental impairment that can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, either:
     (a) is unable to engage in any substantial gainful activity;
     (b) has received income replacement benefits for a period of not less than
three months under such long-term disability plan or any other accident and
health plan covering employees of the Employer Group; or
     (c) has been determined to be totally disabled by the Social Security
Administration.
     Disability under subsections (a) and (b) shall be determined by a physician
selected by the Employer Group. A Participant shall cooperate with the Employer
Group, including making the Participant reasonably available for examination by
physicians at the Employer Group’s request and at the Employer Group’s expense
to determine whether or not the Participant has a Disability.
     2.10 “Effective Date” means January 1, 1989, the effective date that this
Plan was first adopted. Except as otherwise provided herein, this amendment and
restatement of the Plan is generally effective January 1, 2008, but such date
shall not be considered the Effective Date for purposes of determining any
Participant’s Entry Date.
     2.11 “Employer Group” means the Plan Sponsor and all of its Affiliates.
     2.12 “Entry Date” means that date as of which a Participant is first
designated a Participant under Section 3.01, which date shall be any January 1
that is not earlier than the Effective Date, and no later than January 1, 2006.
     2.13 “Exempt Benefit” shall, at any particular time after December 31,
2004, mean an Exempt Benefit described in Section 1.04 that remains an Exempt
Benefit under the terms of Section 1.04.
     2.14 “Normal Retirement Date” means the date a Participant attains age 65.
     2.15 “Participant” is an executive or professional employee of any member
of the Employer Group who became a Participant before January 1, 2008, in
accordance with the provisions of Article 3 and who has an accrued benefit under
the Plan. Any such individual shall remain a Participant, to the extent of his
or her accrued benefit, until such accrued benefit is either forfeited or fully
distributed under the Plan.

6



--------------------------------------------------------------------------------



 



     2.16 “Plan” means the supplemental retirement benefit plan set forth in
this instrument and as amended or restated from time to time, which is now
called the “G&K Services Supplemental Executive Retirement Plan.”
     2.17 “Plan Sponsor” means G&K Services, Inc., a Minnesota corporation.
     2.18 “Plan Year” means the 12-month period commencing each January 1 and
ending the following December 31.
     2.19 “Qualified Pension Plan” means the G&K Services Pension Plan, a
qualified defined benefit pension plan established by the Employer as of May 28,
1970, and amended from time to time.
     2.20 “Retirement Committee” means the Retirement Committee from time to
time appointed by the Board of Directors of the Plan Sponsor to administer its
Qualified Pension Plan. The Retirement Committee shall be the Plan’s Plan
administrator.
     2.21 “Separation from Service” means, effective as of January 1, 2005, and
solely for purposes of this Plan, the Participant’s Termination of Employment
with the Employer Group (as defined in Section 2.22); provided, however, that:
     (a) Unless the Participant has resigned or been discharged from such
employment, his or her employment with the Employer Group shall be treated as
continuing, without a Separation from Service, while he or she is on military
leave, sick leave or other bona fide leave of absence, if the period of such
leave does not exceed six months or, if longer, any period during which the
Participant’s right to return to active service with the Employer Group is
provided either by applicable statute or by contract. If any such leave exceeds
six months and the Participant has no statutory or contract right to return to
active service with the Employer Group, he or she will be deemed to have a
Separation from Service on the day after such six-month period ends. A leave of
absence is a “bona fide leave of absence” only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer Group.
     (b) Whether or not the Participant ceases to be a common-law employee of
the Employer Group, his or her service with the Employer Group shall be treated
as continuing, without a Separation from Service, while the Participant
continues to provide bona fide services to any member of the Employer Group, in
any capacity (other than as a member of its Board of Directors), as an employee,
independent contractor or otherwise, at a level that is 50% or more of the
average level of bona fide services performed by the Participant for the
Employer Group in any capacity during the immediately preceding 36-month period
(or any lesser period of such service), unless the following paragraph applies
to the Participant.
     (c) Except as otherwise provided in paragraph (a) above, the Participant
shall be treated as having a Separation from Service with the Employer Group if
either (i) the Employer Group and the Participant reasonably anticipate that, as
of a particular date, the Participant will no longer provide any services to the
Employer Group (in any capacity); or (ii) any agreement or arrangement for
continuing services to the Employer Group

7



--------------------------------------------------------------------------------



 



     indicates that the Employer Group and the Participant reasonably anticipate
that, as of a particular date, the level of bona fide services will permanently
decrease to less than 50% of the average level of bona fide services provided
during the preceding 36-month period (or any lesser period of such service).
     (d) For purposes of this definition of “Separation from Service,” any
measurement of the level (or average level) of a Participant’s bona fide
services during any period shall be based on work hours that are generally taken
into account in determining the Participant’s compensation from the Employer
Group, except as provided otherwise in the following sentence. During any
portion of the Participant’s bona fide leave of absence described in paragraph
(a) above, before the Participant’s Separation from Service occurs, such
measurement shall be based on the following factors, as applicable: (i) if the
Participant is receiving any form of compensation from the Employer Group during
the leave, the Participant shall be treated as providing the same level of bona
fide services as would have been required for such compensation in the absence
of the leave; or (ii) if the Participant is not receiving any form of
compensation from the Employer Group during the leave, the period of the leave
is disregarded.
     (e) For purposes of this definition of “Separation from Service,” but not
the following definition of Termination of Employment, the definition of
“Employer Group” shall be modified as provided in the definition of Separation
from Service under Code section 409A, by reducing certain ownership thresholds
from 80% to 50%.
     2.22 “Termination of Employment” shall mean the Participant’s ceasing to be
employed as a common-law employee of the Employer Group for any reason
whatsoever, voluntary or involuntary, other than by reason of his or her death
or an approved leave of absence.
     2.23 “2004 Plan Document” means the amended and restated Plan document
effective as of January 1, 2004.
ARTICLE 3
PARTICIPATION
     3.01 In General. Each Participant became eligible to participate in this
Plan, beginning on the Entry Date as of which he or she was first designated as
a Participant by the Retirement Committee.
     3.02 Participation Conditions. As a condition of participation in and
receipt of benefits under this Plan, each Participant agrees to observe all
rules and regulations established by the Plan Sponsor or the Retirement
Committee for administering the Plan and shall abide by all decisions of the
Plan Sponsor or the Retirement Committee in the construction and administration
of the Plan.
     3.03 No New Participants After December 31, 2006. Notwithstanding any
contrary provision of this Plan, no Employee who was not a Participant on
December 31, 2006, shall become a Participant after that date. Any individual
who was a Participant as of December 31,

8



--------------------------------------------------------------------------------



 



2006, shall continue to participate in the Plan to the extent of his or her
accrued Plan benefit existing on that date, until such accrued benefit is either
forfeited or fully distributed under the Plan.
ARTICLE 4
AMOUNT AND TIME FOR COMMENCEMENT OF LIFETIME BENEFITS
     4.01 Normal Retirement Benefits. Subject to the forfeiture provisions of
Article 5, upon a Participant’s Separation from Service on or after his or her
Normal Retirement Date, the Plan Sponsor shall pay to the Participant, in equal
monthly payments commencing as of the first day of the month that begins after
the date of such Separation from Service and continuing until the Participant’s
death, an annual amount equal to:
     (a) fifty percent (50%) of the Participant’s Average Annual Compensation;
less
     (b) the annual benefit amount the Participant would be entitled to receive
under the Qualified Pension Plan, assuming the Participant elected a straight
life annuity form of benefit under the Qualified Pension Plan, whether or not
the Participant actually elects to begin receiving Qualified Pension Plan
benefits;
provided, however, that if the Participant has not completed at least thirty
(30) years of Benefit Accrual Service (as that term is defined in the Qualified
Pension Plan and limited by the last sentence of this Section 4.01), then his or
her benefit provided by this Plan (before any reduction by his or her Qualified
Plan benefit amount) shall be multiplied by a fraction (which shall not exceed
1.0 nor change after 2006), the numerator of which is the number of years of
Benefit Accrual Service the Participant has completed upon his or her Separation
from Service, and the denominator of which is thirty (30). If a Participant’s
benefit under this Plan is computed as of any date before his or her Separation
from Service, the computation shall be made as if the Separation from Service
occurred on that date.
     Notwithstanding any other provision of this Plan or the Qualified Pension
Plan, for purposes of this Article 4, “Benefit Accrual Service” shall not
include any service credited for a period beginning after December 31, 2006; and
any Participant’s Exempt Benefit shall be calculated and payable with respect to
the date of his or her Termination of Employment, rather than the date of his or
her Separation from Service, if the latter date is a different date.
     4.02 Early Retirement Benefit. A Participant whose Separation from Service
occurs before his or her Normal Retirement Date, but after the Participant has
completed the 5-year period of vesting service described in Section 5.01, shall
be entitled, subject to the Competition forfeiture provisions of Section 5.02,
to receive an early retirement benefit under this Plan, commencing as of the
first day of the month that begins after the date of his or her Separation from
Service and coincides with or begins after his or her 55th birthday, unless the
Participant elects under Section 4.03 or Section 4.04, with respect to any
benefit amount that is not an Exempt Benefit, to commence payment of the early
retirement benefit as of a later date permitted under Section 4.03 or
Section 4.04 (as applicable), subject to any mandatory deferral under
Section 4.08 or any accelerated payment under Section 4.03(b), Section 4.07 or
Section 11.03.

9



--------------------------------------------------------------------------------



 



The amount of the early retirement benefit shall be determined under one of the
following paragraphs of this Section 4.02, as applicable, and shall be payable
as of the applicable commencement date:
     (a) Commencement upon Normal Retirement Date. If a Participant elects to
delay commencement of his or her early retirement benefit (in the manner
described in the preceding paragraph) until his or her Normal Retirement Date,
the benefit amount shall be equal to his or her normal retirement benefit under
Section 4.01, determined as of the date of his or her Separation from Service;
provided, however, that if the Participant had not attained age 60 and completed
at least 30 years of Benefit Accrual Service as of the latter date, the fraction
in such computation shall be a different fraction (which shall not exceed 1.0
nor change after 2006), the numerator of which is the number of years of Benefit
Accrual Service the Participant has completed upon his or her Separation from
Service, and the denominator of which is the greater of thirty (30) or the
number of years of Benefit Accrual Service the Participant would have completed
if his or her Separation from Service were to occur upon his or her attainment
of age 60. The exclusion of any Benefit Accrual Service credited after
December 31, 2006, as required under the last paragraph of Section 4.01, shall
not affect the calculation of the projected future Benefit Accrual Service a
Participant would have completed upon the attainment of age 60, for purposes of
the preceding sentence.
     (b) Commencement Before Normal Retirement Date. If payment of a
Participant’s early retirement benefit will commence before his or her Normal
Retirement Date, the benefit amount shall be equal to his or her early
retirement benefit determined under Section 4.02(a) as of the date of his or her
Separation from Service; and then reduced as of the benefit commencement date,
before any reduction for his or her benefits under the Qualified Pension Plan,
by three and one-third percent (3-1/3%) for each of the first five (5) years of
benefit payments that will precede the Normal Retirement Date, and six and
two-thirds percent (6-2/3%) for each additional year by which the commencement
of benefits will precede the Normal Retirement Date. Furthermore, if a
Participant’s early retirement benefit will commence before his or her Normal
Retirement Date, the reduction of that benefit for Qualified Pension Plan
benefits shall be determined after the amount of Qualified Pension Plan benefits
has been reduced pursuant to the early commencement factors specified in the
Qualified Pension Plan, whether or not the Participant elects early commencement
of the Qualified Pension Plan benefits.
     4.03 Election of Commencement Date for Early Retirement Benefit. A
Participant may elect, at a time permitted under this Section 4.03 and in the
manner provided in subsection (g) of this Section 4.03, with respect to any
early retirement benefit (other than any Exempt Benefit) that he or she may
become entitled to receive under Section 4.02, to begin receiving such benefit
as of the early retirement benefit commencement date provided in the first
paragraph of Section 4.02, or the first day of any later month, but not earlier
than the first day of the month that begins after the date of his or her
Separation from Service, or later than the first day of the month that coincides
with or begins after his or her Normal Retirement Date; provided, however, that
payment of Plan benefits (other than any Exempt Benefit) scheduled to commence
as of any such date may be deferred under any of the applicable following
paragraphs of this Section 4.03 or

10



--------------------------------------------------------------------------------



 



under Section 4.04 (concerning Disability), may be accelerated under
Section 4.03(b), Section 4.07 or Section 11.03, and shall be delayed under
Section 4.08 (if applicable).
     (a) Election upon Initial Participation. Any Participant may elect, with
respect to any early retirement benefit (other than any Exempt Benefit) he or
she may become entitled to receive under Section 4.02, to begin receiving such
benefit as of the later of (i) the first day of the month that begins after the
date of his or her Separation from Service, or (ii) the first day of any month
specified in the election that coincides with or begins after his or her 55th
birthday and is not later than the first day of the month that coincides with or
begins after his or her Normal Retirement Date, if he or she makes that election
as soon as reasonably practicable after receiving written notice of
participation in this Plan, but not later than the day before the first Plan
Year in which he or she becomes a Participant.
     (b) Payment Elections Made in 2005. In addition, pursuant to administrative
rules established by the Retirement Committee, one or more Participants who
began participating in the Plan on or before January 1, 2005, and had not
commenced receiving any Plan benefits made an election under the preceding
subsection (a) during the period beginning April 25, 2005, and ending on
December 31, 2005, with respect to any early retirement benefit (other than an
Exempt Benefit) he or she was then entitled to receive, or would become entitled
to receive.
     (c) Elections in 2006 to Delay Benefit Commencement. In addition, pursuant
to administrative rules established by the Retirement Committee, certain
Participants who had not commenced receiving any Plan benefits made an election
under the preceding subsection (a) during a period during 2006, with respect to
any early retirement benefit (other than any Exempt Benefit) he or she would
become entitled to receive after 2006; provided, however, that any such election
(i) applied only to amounts that were not otherwise payable in 2006 and (ii) was
not allowed to cause an amount to be paid in 2006 that would not otherwise have
been payable in that year.
     (d) Elections in 2007 to Delay Benefit Commencement. In addition, pursuant
to administrative rules established by the Retirement Committee, Participants
who had not commenced receiving any Plan benefits were permitted to make an
election under the preceding subsection (a) at a period during 2007, with
respect to any early retirement benefit (other than any Exempt Benefit) he or
she would become entitled to receive after 2007; provided, however, that any
such election (i) applied only to amounts that were not otherwise payable in
2007 and (ii) was not allowed to cause an amount to be paid in 2007 that would
not otherwise have been payable in that year.
     (e) Elections in 2008 to Delay Benefit Commencement. In addition, pursuant
to administrative rules established by the Retirement Committee, any Participant
who has not commenced receiving any Plan benefits may make an election under the
preceding subsection (a) at a period during 2008, with respect to any early
retirement benefit (other than any Exempt Benefit) he or she may become entitled
to receive after 2008; provided, however, that any such election (i) shall apply
only to amounts that would not otherwise

11



--------------------------------------------------------------------------------



 



be payable in 2008 and (ii) shall not cause an amount to be paid in 2008 that
would not otherwise be payable in that year.
     (f) Elections After 2008 to Delay Benefit Commencement. In addition,
pursuant to administrative rules established by the Retirement Committee, any
Participant who has not commenced receiving any Plan benefits and has not
attained age 59 may elect (at any time after 2008 that is permitted by this
subsection (f) and made pursuant to such rules), with respect to any early
retirement benefit (other than any Exempt Benefit) he or she may become entitled
to receive, to delay any payment commencement date previously scheduled to occur
under Section 4.02 (or subsection (a), (b), (c), (d) or (e) of this
Section 4.03), as applicable, until the later of:
     (i) the first day of the month that begins after the date of his or her
Separation from Service; or
     (ii) the first day of any month that is at least five years after the
previously scheduled commencement date, and is not later than the first day of
the month that coincides with or begins after his or her Normal Retirement Date;
provided, however, that no election under this subsection (f) shall be effective
until 12 months after the Retirement Committee receives the written election
and, if the Participant’s early retirement benefit becomes payable at a time
previously scheduled under Section 4.02 or this Section 4.03 (as applicable)
within such 12-month period, such election shall not have any effect, and the
early retirement benefit shall be payable at such previously scheduled time.
     (g) Payment of Exempt Benefits. If the Participant’s Plan benefit includes
any Exempt Benefit, that amount shall be separately accounted for and
distributed at a time determined in the applicable manner provided under the
2004 Plan Document or any provision of this Plan document that applies to Exempt
Benefits.
     (h) Procedure for Payment Date Elections. Any election by a Participant
under this Section 4.03 or Section 4.04 shall be made on a form provided by and
delivered to the Retirement Committee; and may at any time be prospectively
revised by the Participant on a form provided by and delivered to the Retirement
Committee, but only to the limited extent provided in the other subsections of
this Section 4.03, or in Section 4.04.
     (i) No Acceleration of Payments. Except to the extent specifically
permitted or required under this Plan or the Trust established pursuant to
Section 12.02, neither the Plan Sponsor (or the Retirement Committee) nor any
Participant, Alternate Payee or Beneficiary shall have the right to have any
benefit payment under this Plan paid before the time it is otherwise scheduled
or required to be made under the Plan, except that any Exempt Benefit may be
paid at any applicable time permitted under the 2004 Plan Document or any
provision of this Plan document that applies to Exempt Benefits.
     (j) Elections by Alternate Payee. Any Alternate Payee who becomes entitled
to a share of a Participant’s Plan benefit shall have the same election rights
under this

12



--------------------------------------------------------------------------------



 



Section 4.03 (other than an election made by a new Participant) as the
Participant, with respect to Plan benefits payable after the Participant’s
Separation from Service (or in the case of Exempt Benefits, Termination of
Employment); provided, however, that any such election may be made (i) only with
respect to the Alternate Payee’s share of the Participant’s Plan benefits,
(ii) only if the Participant would be allowed to make the same election and
(iii) only at a time before the Participant’s Separation from Service when the
Participant would be allowed to make the same election.
     4.04 Election to Delay Benefits Payable Due to Disability. This
Section 4.04 is effective as of January 1, 2005. If a Participant’s Separation
from Service occurs as a result of his or her Disability, and the Participant
will be entitled to early retirement benefits (other than any Exempt Benefit)
that are not scheduled to commence under Section 4.02 or Section 4.03 (as
applicable) for at least 12 months, the Participant may elect, in the manner
provided in subsection (h) of Section 4.03, at any time while the Disability
continues and at least 12 months before the first early retirement benefit
payment is otherwise scheduled, to delay his or her benefit commencement until
the first day of any month that coincides with or begins after the latest of (a)
the Participant’s 55th birthday, (b) the first anniversary of the date of his or
her Separation from Service, or (c) the first day of any month following the
date early retirement benefits were otherwise scheduled to begin, but not later
than the first day of the month that coincides with or begins after his or her
Normal Retirement Date.
     If a disabled Participant has made an election to delay commencement of
early retirement benefits under this Section 4.04, and thereafter recovers from
the Disability and returns to work for the Employer Group before receiving any
benefits under this Plan, such election shall remain in effect with respect to
any later Separation from Service as a result of the same or any new Disability,
unless the Participant timely makes a new election under this Section 4.04,
after such later Separation from Service, to further delay the commencement of
early retirement benefits after a Disability. A Participant’s election under
this Section 4.04 shall not affect the commencement date for any early
retirement benefits payable to the Participant after a subsequent Separation
from Service that is not caused by a Disability.
     If a Participant receives early retirement benefits at any time after his
or her Separation from Service due to Disability, and thereafter recovers from
the Disability, such payments shall continue as provided in the last paragraph
of Section 4.06 and shall thereafter be treated as early retirement benefits,
unless such benefits are forfeited under Section 5.02.
     4.05 Form of Payment.
     (a) General Rule. Any benefit payable under this Article 4 shall be payable
in one of the optional forms provided under Article 8, commencing as of the
commencement date specified in Section 4.01, 4.02, 4.03 or 4.04 that applies
upon the event which entitles the Participant (or Alternate Payee) to payment of
the benefits.
     (b) Lump Sum Payment of Small Non-forfeitable Benefit. This subsection
(b) is effective as of January 1, 2008; and before that date, the terms of
Section 8 of the Second Amendment to the 2004 Plan Document shall remain in
effect. Notwithstanding any contrary provisions of this Article 4, except for
Section 4.08, the Retirement

13



--------------------------------------------------------------------------------



 



Committee may, in its sole discretion, direct the Plan Sponsor to distribute in
a cash lump sum, to any Participant who has had a Separation from Service the
Actuarial Equivalent amount of the Participant’s entire unpaid and non-forfeited
normal or early retirement benefit (including any Exempt Benefit), whichever is
applicable, at any time after such Separation from Service (whether or not
payment of such benefit has commenced) and before such distribution is otherwise
scheduled to be completed, but only if:
     (i) such benefit is no longer subject to forfeiture under Article 5; and
     (ii) the sum of the Actuarial Equivalent amount of such benefit, plus the
Participant’s benefits under all non-qualified deferred compensation
arrangements that are sponsored by the Employer Group and are aggregated with
this Plan as a “single plan” under Code section 409A, is less than the
applicable dollar amount under Code section 402(g)(1)(B), as adjusted for
inflation under section 402(g)(4) of the Code (to $15,500 in 2007 and 2008), as
of the date of distribution under this subsection (b).
     This subsection (b) shall apply to an Alternate Payee or Beneficiary as if
the recipient were a Participant; provided, however, that (i) no payment shall
be made to an Alternate Payee who is entitled to a share of a Participant’s Plan
benefit until after the Participant’s Separation from Service, and (ii) the
Actuarial Equivalent amount payable to a Beneficiary shall be based only on the
survivor benefit due the Beneficiary.
     4.06 Non-Duplication of Benefits; Effect of Re-employment on Benefit
Payments. If any benefits are paid under this Plan with respect to a
Participant’s period of service with the Employer Group, the Actuarial
Equivalent of such benefits shall be deducted from any benefits subsequently
accrued by the Participant under this Plan with respect to the same period of
service.
     To the extent that any lump sum distribution of a Participant’s Plan
benefits is made to satisfy a FICA Tax withholding obligation pursuant to
Section 4.07, the Actuarial Equivalent amount of such distribution shall be
deducted from the value of any benefit subsequently payable with respect to such
Participant under this Plan, whether or not such benefit has commenced.
     If (a) a Participant’s Separation from Service has occurred, (b) he or she
is entitled to receive any benefit payments (other than Exempt Benefits) under
this Plan at a previously scheduled time after the Separation from Service, and
(c) the Participant either continues to be employed or returns to employment
with the Employer Group before such Plan benefit has been fully paid or
forfeited, his or her Plan benefit shall nevertheless remain payable at the time
and in the manner previously elected or provided under this Plan, whether or not
such employment continues, unless such payment has not commenced and the
Participant elects to delay its commencement (and/or elects a different form of
payment) at a time permitted under Section 4.03 or Section 4.04, as applicable.
This paragraph shall not apply to any Exempt Benefit.
     4.07 Withholding or Advance Benefit Distribution for FICA Taxes. This
Section 4.07 is effective as of January 1, 2005. The Plan Sponsor shall comply
with Code section 3121(v)(2), with respect to taxes due on Plan benefits under
the Federal Insurance Contributions Act (“FICA

14



--------------------------------------------------------------------------------



 



Taxes”), by deferring the withholding and payment of FICA Taxes on the present
value of a Participant’s Plan benefits (as determined under that Code section)
until the first date on which all of his or her Plan benefits are no longer
subject to forfeiture under Article 5 and are reasonably ascertainable under
that Code section (the “Resolution Date”); and withholding such FICA Taxes as
provided in the following three paragraphs (as applicable); provided, however,
that, if any Plan benefits are paid to a Participant before his or her
Resolution Date, FICA Taxes shall be withheld (pursuant to Section 4.09) from
each such payment, after taking into account any FICA Tax withholding obtained
(without regard to Plan benefits) from any other compensation payable to the
Participant in that calendar year. If Participant dies after his or her benefit
payments have commenced, but before his or her Resolution Date, the date of
death shall be the Resolution Date for any of the Participant’s Plan benefits
that have not been forfeited before his or her death.
     (a) Withholding from Benefit Payment. If the Participant’s Resolution Date
occurs in a calendar year in which any payment of his or her Plan benefits is
made or commences on or after that date, all of the FICA Taxes to be withheld as
of the Resolution Date shall be: (i) withheld from the next benefit payment due
in that year, but only if all of the FICA Taxes can be withheld from such next
benefit payment, after taking into account all other tax withholding
requirements, without being delinquent under applicable tax law; or (ii) if
clause (i) does not apply, withheld from a special distribution of Plan benefits
pursuant to the following paragraph, in either case after taking into account
any FICA Tax withholding obtained (without regard to Plan benefits) from any
other compensation payable to the Participant in that calendar year.
     (b) Withholding from Advance Distribution. If the Participant’s Resolution
Date has occurred, and (i) payment of his or her Plan benefits will not commence
by the end of the calendar year in which Resolution Date occurred, or (ii) the
first Plan benefit payment due the Participant in that year and after the
Resolution Date is not sufficient (after taking into account FICA Tax
withholding obtained, without regard to Plan benefits, from the Participant’s
other compensation in that year) to satisfy the FICA Tax withholding tax
obligation due with respect to the present value of his or her Plan benefits as
of the Resolution Date, then the Plan Sponsor shall distribute during that year,
at a time permitted under the applicable FICA Tax regulations, a lump sum
portion of the Participant’s Plan benefits equal to the sum of such FICA Tax
withholding tax obligation and any Federal, state and local income taxes also
required to be withheld under Section 4.09 as a result of that total
distribution; and the amount of future Plan benefits payable to the Participant
shall be reduced pursuant to Section 4.06.
     (c) Treatment of Alternate Payee’s Benefit. If any portion of the
Participant’s Plan benefit has been assigned to an Alternate Payee, such portion
shall be taken into account under this Section 4.07 as if it were owned by the
Participant, to the extent required under FICA Tax rules referenced in
Section 12.03(b), but any resulting FICA Taxes will be deducted or distributed
only from the Participant’s share of Plan benefits.
     4.08 Six Month Delay of Benefit Payments to Specified Employees. Except as
otherwise provided below, this Section 4.08 is effective as of January 1, 2005.
Notwithstanding any contrary provisions of this Plan, if a Participant is
treated as a Specified Employee (as

15



--------------------------------------------------------------------------------



 



described in the following paragraph), on the date of his or her Separation from
Service, no benefits (except for any Exempt Benefits) may be paid to the
Participant under this Plan before a date that is at least six months after the
date of his or her Separation from Service (or, if earlier, the date of the
Participant’s death). If any payments of the Participant’s benefits (other than
any Exempt Benefits) under this Plan are otherwise scheduled to be made before
the end of such period, those benefit payments will be made in a lump sum
immediately after the end of such period, subject to the Competition forfeiture
provisions of Section 5.02, with interest at the rate used for Actuarial
Equivalent computations of a lump sum payment under the Plan. Any Exempt Benefit
shall be payable under the terms of the 2004 Plan Document. This Section 4.08
does not apply to any share of the Participant’s Plan benefit assigned to an
Alternate Payee.
     (a) Specified Employee Definition. For purposes of this Plan, “Specified
Employee” means an individual who is a “key employee,” as defined in the
following paragraph, of the Employer Group (as determined under the last
paragraph of this Section 4.08) at any time during the 12-month period ending on
December 31, 2004, or ending on any later December 31st. Except as otherwise
provided in the following paragraph (d), if an individual is identified as such
a “key employee” during any such 12-month period, he or she shall be treated as
a Specified Employee under this Section 9.12 for the 12-month period beginning
on the next April 1st; provided, however, that a Participant shall not be
treated as a Specified Employee if no stock of the Plan Sponsor or an Affiliate
is publicly traded on an established securities market (or otherwise) as of the
date of the Participant’s Separation from Service.
     (b) Key Employee Definition. This paragraph (b) is effective for
determining “key employees” for any 12-month period ending on or after
December 31, 2007. For purposes of the preceding paragraph, “key employee” means
any employee of the Employer Group who, at any time during a 12-month period
described in that paragraph: (i) has annual compensation exceeding $130,000 (as
defined under Code section 409A and adjusted for inflation under section
416(i)(1)(A) of the Code), and is deemed to be an “officer” of any member of the
Employer Group, because he or she is one of the highest-paid 75 employees of the
Employer Group for that 12-month period; or (ii) is a more than 5% owner of the
Plan Sponsor, or (iii) is a more than 1% owner of the Plan Sponsor and has
annual compensation (as defined under Code section 409A) exceeding $150,000. For
12-month periods before 2007, the number of officers taken into account under
clause (i) shall not exceed the greater of 3 or 10% of the total number of
employees (after application of the exclusions in section 414(q)(5) of the
Code), but no more than 50 officers. The Retirement Committee will make the
determination of who is a “key employee” under Code section 416(i)(1) (which
includes the definition of “more than 5% owner” and some other terms used in
this paragraph), except that the Retirement Committee shall disregard Code
section 416(i)(5), which includes as “key employees” the beneficiaries of key
employees.
     (c) Effect of Corporate Transactions. If a corporate transaction combines
into a single Employer Group the Plan Sponsor and any other corporation whose
stock was also publicly traded on an established securities market (or
otherwise) immediately before the transaction, their lists of Specified
Employees shall be combined and, until the next April 1st (or any earlier date
for listing Specified Employees of the combined

16



--------------------------------------------------------------------------------



 



Employer Group), the Specified Employees of the combined Employer Group shall
include the highest paid 50 officers on that combined list (without regard to
the 75-employee rule of paragraph (c) above), plus any other Specified Employees
whose status is based on being a 1% or 5% owner in the combined Employer Group.
If a corporate transaction combines into a single Employer Group the Plan
Sponsor and any other corporation whose stock was not publicly traded
immediately before the transaction, and any stock of a member of the combined
Employer Group is publicly traded on an established securities market (or
otherwise) immediately after the transaction, the Specified Employees of the
Plan Sponsor’s pre-transaction Employer Group shall remain the only Specified
Employees of the combined Employer Group until the next April 1st. If a
corporate transaction separates the Employer Group into two separate Employer
Groups, each of which has stock that is publicly traded on an established
securities market (or otherwise) immediately after the transaction, the
Specified Employees of the Plan Sponsor’s pre-transaction Employer Group shall
remain the only Specified Employees of the separate Employer Groups until the
next April 1st.
     4.09 Tax Withholding from Benefit Payments. Notwithstanding any contrary
provisions of this Plan, the Plan Sponsor (or, if applicable, any trustee making
benefit payments under the Plan) may deduct, from any benefit payment made to a
Participant, Alternate Payee or Beneficiary under this Plan, any amounts the
Plan Sponsor (or any such trustee) is required to withhold under any state,
federal, local, or foreign law for taxes or other charges relating to the Plan
benefits of the recipient and applicable at the time the benefit is paid.
     4.10 Delay of Payments for Compliance with Laws or Contractual Obligations.
Notwithstanding any contrary provision of this Plan, the Plan Sponsor, in its
discretion, may delay any benefit payments under this Plan (other than Exempt
Benefits) in any of the following circumstances, to the extent the Plan Sponsor
reasonably anticipates that any of the following consequences would otherwise
occur, subject to the applicable conditions of this Section 4.10:
     (a) Code Section 162(m). To the extent that the Plan Sponsor’s income tax
deduction for such payments to any Participant would be limited or eliminated by
the application of Code section 162(m), such payments (and all other scheduled
payments to each affected Participant that are affected by such limit during the
Plan Sponsor’s taxable year) may be delayed until the first year in which the
Plan Sponsor reasonably anticipates that the deduction of such payments will not
be barred by application of Code section 162(m).
     (b) Violation of Laws. To the extent that such payments would violate
Federal securities laws or other applicable laws (except the Code), the affected
payments may be delayed until the first calendar year in which the Plan Sponsor
reasonably anticipates that the payments would not result in a violation of
Federal securities law or such other applicable laws.
     (c) Jeopardize Plan Sponsor’s Existence as Going Concern. If such payments
would jeopardize the ability of the Plan Sponsor to continue as a going concern,
due to circumstances such as a material violation of loan covenants or other
contractual terms to

17



--------------------------------------------------------------------------------



 



which the Plan Sponsor is a party, the affected payments may be delayed until
the first calendar year in which the payments would not have that effect.
     If benefit payments are delayed for any period under this Section 4.10,
those benefit payments will be made in a lump sum immediately after the end of
such period, subject to the Competition forfeiture provisions of Section 5.02,
with interest at the rate used for Actuarial Equivalent computations of a lump
sum payment under the Plan.
     4.11 Time of Payment Generally. Whenever any payment is required to be made
at a time under this Agreement, the payment shall be made at that time or as
soon thereafter as is practicable but in no event later than sixty (60) days
following the required commencement date.
ARTICLE 5
VESTING AND FORFEITURES
     5.01 Five-Year Cliff Vesting. Subject to the forfeiture provisions of
Section 5.02, a Participant (or any Alternate Payee with respect to the
Participant) shall be entitled to the benefits provided by this Plan only after
the Participant has completed five (5) years of continuous service, commencing
as of his or her Entry Date, as an employee of the Employer Group in an
executive or professional position of equal or greater responsibility than the
position he or she held as of the Entry Date. Any service prior to the
Participant’s Entry Date shall not be taken into account for purposes of this
Section 5.01. If a Participant’s Termination of Employment (or any earlier
Separation from Service) occurs at any time before he or she completes such a
five-year period of continuous service in an eligible position, the Participant
(and any Alternate Payee with respect to the Participant) shall not be entitled
to any benefits under this Plan; and all of his or her rights under this Plan
shall be forfeited.
     5.02 Non-Competition. Notwithstanding anything to the contrary in
Section 5.01, all benefits of a Participant (and any Alternate Payee with
respect to the Participant) under this Plan shall be forfeited if the
Participant enters into Competition (as defined below) with the Employer Group
within three years after his or her Termination of Employment (or any later
Separation from Service), except that this Section 5.02 shall not apply if the
Participant remained a common-law employee of the Employer Group on or after his
or her Normal Retirement Date, or the Participant dies before any such
Competition occurs. Any Plan benefits forfeitable under this Section 5.02, which
are paid to a Participant (or any Alternate Payee with respect to the
Participant) during a period of Competition, shall be returned to the Plan
Sponsor by the recipient immediately upon the Plan Sponsor’s demand.
     For purposes of this Plan, “Competition” means directly or indirectly:
     (a) engaging (as an owner, independent contractor or as a managerial or
executive employee) either alone or in conjunction with any person or entity, in
any activity in the branded identity apparel or facilities services business,
including but not limited to, the industrial laundry, textile and mat rental
services or direct purchase industry that competes with the Employer Group by
providing services or goods similar to those provided by the Employer Group to
its customers within any market area served

18



--------------------------------------------------------------------------------



 



by the Employer Group at the time of the Participant’s Termination of Employment
(or any later Separation from Service); or
     (b) disclosing or using for personal or another’s benefit any confidential
proprietary information or trade secret of the Employer Group, including without
limitation any list or other information concerning the Employer Group’s
customers or agreements with customers.
     Pursuant to the authority granted in Section 10.02, the Retirement
Committee may establish rules and procedures for establishing whether or not a
Participant has entered into Competition with the Employer Group.
ARTICLE 6
SURVIVORSHIP BENEFITS
     6.01 Death Prior to Retirement. Subject to the forfeiture provisions of
Article 5, in the event that a Participant dies at any time prior to
commencement of retirement benefits pursuant to Article 4, the Plan Sponsor
shall pay to the Participant’s surviving Beneficiary (or, to the extent required
by any applicable court order, to a surviving Alternate Payee with respect to
the Participant) an annual survivor’s benefit equal to twenty-five percent (25%)
of the Participant’s rate of annual Compensation last in effect before the
earlier of (a) his or her death or (b) December 31, 2006, which sum shall be
payable annually without interest, for a period of ten (10) years, commencing on
the 60th day following the Participant’s death. This survivorship benefit is in
lieu of any other benefit under the Plan and in addition to any pre-retirement
surviving spouse benefit under the Qualified Pension Plan.
     6.02 After Commencement of Benefits. If a Participant (or an Alternate
Payee) dies after commencing to receive normal, deferred or early retirement
benefits under Article 4, the Plan Sponsor shall pay any guaranteed or survivor
benefits remaining due a Beneficiary (or Beneficiaries) under the form of
benefit being paid to the Participant (or Alternate Payee, if the Alternate
Payee had elected the form of payment) pursuant to Article 8.
ARTICLE 7
BENEFICIARY
     7.01 Recipient of Payments. During a Participant’s life, all payments of a
Participant’s benefits to be made by the Plan Sponsor under this Plan shall be
made solely to the Participant (or an Alternate Payee with respect to the
Participant). If a Participant (or any such Alternate Payee) dies prior to
receiving all benefit payments due him or her, any subsequent payments remaining
payable under this Plan shall be made to the surviving Beneficiary of the
Participant (or, if applicable, of the Alternate Payee). If a surviving
Beneficiary dies before receiving all the guaranteed payments, if any, due such
Beneficiary pursuant to this Plan, the remaining payments shall be paid to the
legal representatives of the Beneficiary’s estate.
     7.02 Beneficiary Designation. Each Participant (and any Alternate Payee who
is assigned a Plan benefit payable in a form including a survivor benefit that
may be designated by the Alternate Payee) shall designate a Beneficiary
(including multiple Beneficiaries to share on any basis specified by such
individual) to receive benefits upon the designating individual’s

19



--------------------------------------------------------------------------------



 



death, by filing a written notice of such designation with the Retirement
Committee. The Participant (or Alternate Payee) may revoke or modify that
designation at any time by a further written designation, except to the extent a
Participant’s former spouse has been designated as the Participant’s Beneficiary
by a court order assigning Plan benefits to the former spouse as an Alternate
Payee. However, no such designation, revocation or modification made by an
individual shall be effective unless executed by the designating individual and
accepted by the Retirement Committee during the designating individual’s
lifetime; provided, however, that in the case of a survivor annuity described in
Section 8.02(c), any such designation, revocation or modification (including
without limitation a revocation under the next following sentence) taking effect
after the commencement of retirement benefits to the Participant (or Alternate
Payee) under this Plan shall be subject to the limitations of Section 8.01(a)
with respect to joint and survivor annuities. Any Beneficiary designation shall
be deemed automatically revoked (a) if the Beneficiary predeceases the
designating individual, or (b) by a marriage dissolution if the Beneficiary was
the designating individual’s spouse prior to the dissolution, except to the
extent a Participant’s former spouse has been designated as the Participant’s
Beneficiary by a court order assigning Plan benefits to the former spouse as an
Alternate Payee.
     If no applicable Beneficiary designation is in effect at the time when any
survivor benefits payable under this Plan become due upon the death of a
Participant, the Beneficiary for such benefits shall be the deceased
individual’s surviving spouse or, if no spouse is then living, the deceased
individual’s children in equal shares and their issue by right of representation
or, if none, the legal representatives of the deceased individual’s estate;
provided, however, that if the survivor benefit is provided under a joint and
survivor annuity described in Section 8.02(c), and the deceased individual is an
Alternate Payee, the Beneficiary under this paragraph shall not be his or her
surviving spouse (due to the limitation in subsection (d) of Section 8.01).
     If a Plan benefit is payable to a minor or person declared incompetent, or
to a person incapable of handling the disposition of his or her property, the
Plan Sponsor may pay such benefit to the guardian, legal representative or
person having the care or custody of such minor, incompetent or incapable
person. The Retirement Committee may require proof of incompetency, minority or
guardianship as it may deem appropriate prior to distribution of the benefit.
Any such distribution shall completely discharge the Retirement Committee and
the Employer Group from all liability with respect to such benefit.
ARTICLE 8
FORM OF PAYMENT OF LIFETIME BENEFITS
     8.01 Election of Benefit Form and Permitted Changes. Each Participant may
elect to have the Actuarial Equivalent of his or her benefit, if any, provided
under Article 4 paid in one of the optional forms of benefit described in
Section 8.02, at the time determined under Article 4, if he or she makes that
election on a form provided by and delivered to the Retirement Committee after
receiving written notice of his or her initial eligibility to participate in
this Plan, and before the beginning of his or her first Plan Year of
participation, or at any later time permitted below in this Section 8.01. Each
such election shall include a Beneficiary designated by the Participant.
     A Participant’s form of benefit election (including any Beneficiary
designation that is part of the election) may not be revised, except as follows:

20



--------------------------------------------------------------------------------



 



     (a) Change of Beneficiary. A Participant’s form of benefit election may be
revised at any time to change the identity of a Beneficiary designated under
Article 7; provided, however, that if the Participant has commenced receiving
benefits and any change is made to a Beneficiary previously named to receive a
survivor’s annuity under Section 8.02(c) or Section 8.03(b), the annuity amounts
and payment period shall remain contingent on the life expectancy and survival
of the Beneficiary who was designated at the commencement of benefits.
     (b) Form Change Elections During 2006, 2007 or 2008. In addition, any
Participant who has not commenced receiving any Plan benefits may make an
election to change the form of benefit (other than any Exempt Benefit), in the
manner provided in the first paragraph of this Section 8.01 for initial
elections, at any time during 2006, 2007 or 2008 that is permitted under rules
established by the Retirement Committee; provided, however, that any such
election shall apply only to amounts that are payable in a calendar year after
the year in which the election is made.
     (c) Form Change Elections after 2008. In addition, any Participant who has
not commenced receiving any Plan benefits may make an election at any time after
2008 to change the form of benefit (other than any Exempt Benefit), in the
manner provided in the first paragraph of this Section 8.01 for initial
elections; provided, however, that no election under this subsection (c) shall
be effective if the Retirement Committee receives the election on or after the
date previously scheduled under Section 4.02 or Section 4.03 (as applicable) for
payment of such benefit to commence; and in that case the Plan benefit shall be
payable in the form of benefit last elected by the Participant before such date.
     (d) Elections by Alternate Payee. Any Alternate Payee entitled to a share
of a Participant’s Plan benefit shall have the same election rights under this
Section 8.01 (other than an election made by a new Participant) as the
Participant, with respect to the Alternate Payee’s share; provided, however,
that any such election may be made only if the Participant would be entitled to
make the same election and only at a time when the Participant would be allowed
to make the same election; provided, however, that an Alternate Payee shall not
be entitled to elect any form of joint and survivor annuity providing a survivor
benefit to any spouse of the Alternate Payee (other than the Participant).
     8.02 Optional Forms. Effective as of January 1, 2008, the optional forms of
benefit (including Exempt Benefits, except as otherwise provided below) payable
under this Plan are:
     (a) A straight life annuity, payable in equal monthly amounts, with payment
ending on the Participant’s death.
     (b) A reduced life annuity, payable in equal monthly amounts, with a ten
(10) year term certain guaranteed. If a Participant dies before the Plan Sponsor
has made the guaranteed number of payments, the Plan Sponsor shall continue the
balance of the payments to the Participant’s Beneficiary.

21



--------------------------------------------------------------------------------



 



     (c) A reduced joint and survivor life annuity, payable in equal monthly
amounts, for the life of the Participant, followed by a survivor annuity in the
same or a lesser amount for the lifetime of the Participant’s surviving spouse
or other surviving Beneficiary, equal to 100%, 75% or 50% (as designated by the
Participant) of the periodic annuity amount payable during the joint lives of
the Participant and the Beneficiary; provided, however, that the 75% survivor
annuity may not be elected with respect to any Exempt Benefit.
     If a form of annuity benefit described in paragraph (a), (b) or (c) above
is elected by an Alternate Payee, the initial lifetime payment period shall be
based on the Alternate Payee’s life and the Beneficiary designated under
paragraph (c) may not be any spouse of the Alternate Payee (other than the
Participant).
     8.03 No Election Made. If the Participant or Alternate Payee fails to make
any election under Section 8.01 as to the form of payment of his or her benefit
to be paid under Article 4, it shall be payable in the form of a straight life
annuity as described in Section 8.02(a), payable on the first day of each month.
Provided, however, that if the Participant is married at the time that benefit
payments are to commence, the Participant’s benefit to be paid under Article 4
will be payable in the form of a reduced joint and survivor life annuity as
described in Section 8.02(c), payable in equal monthly amounts for the life of
the Participant, followed by a survivor annuity payable for the lifetime of the
Participant’s surviving spouse in an amount equal to 50% of the periodic annuity
amount payable during the joint lives of the Participant and the spouse.
ARTICLE 9
CLAIMS AND REVIEW PROCEDURE
     9.01 Claims Procedure. The following shall apply with respect to claims of
a Participant, Alternate Payee or Beneficiary (hereinafter referred to as the
“Claimant”) for benefits under the Plan, other than claims governed by
Sections 9.03 and 9.04 below. If a Claimant believes that all or a portion of an
expected benefit under this Plan has not been paid to the Claimant when due, the
Claimant may file a claim with the Retirement Committee. The Retirement
Committee shall notify the Claimant, within ninety (90) days of receipt of the
claim, of the Retirement Committee’s allowance or denial of the claim. The
notice of the Retirement Committee’s decision shall be in writing, sent by mail
to the Claimant’s last known address and, if a denial of all or a portion of the
claim, shall set forth:
     (a) the specific reasons for the denial;
     (b) specific reference to the provisions of the Plan on which the denial is
based;
     (c) if applicable, a description of any additional information or material.
necessary to perfect the claim, and an explanation of why it is needed; and
     (d) an explanation of the Plan’s claims review procedure, including the
name and address of the person to whom any petition for review should be
directed.

22



--------------------------------------------------------------------------------



 



     If the Retirement Committee determines that special circumstances require
additional time to make a decision, the Retirement Committee shall notify the
Claimant (within the 90-day period for the Retirement Committee’s response) of
the circumstances and the date by which a decision is expected, and may extend
the response period for up to an added 90-day period.
     9.02 Review Procedure. If a Claimant is determined by the Retirement
Committee to be ineligible for benefits, or if the Claimant believes that he or
she is entitled to greater or different benefits, in either case with respect to
the Claimant’s claim made under Section 9.01, the Claimant shall have the
opportunity to have such claim reviewed again by the Retirement Committee. The
Claimant must file a petition for review with the Retirement Committee within 60
days after receipt of the notice of decision issued by the Retirement Committee.
The petition shall state the specific reasons why the Claimant believes he or
she is entitled to benefits or to greater or different benefits. Within 60 days
after receipt by the Retirement Committee of the petition, the Retirement
Committee shall afford the Claimant (and counsel, if any) an opportunity to
present his or her position to the Retirement Committee in writing, and the
Claimant (or counsel) shall have the right to review the pertinent documents.
The Retirement Committee shall notify the Claimant of its decision in writing
within the 60-day period, stating specifically the basis of its decision
(written in a manner calculated to be understood by the Claimant) and the
specific provisions of the Plan on which the decision is based. If the 60-day
period is not sufficient, the decision may be deferred for up to another 60-day
period at the election of the Retirement Committee, but notice of this deferral
shall be given to the Claimant.
     9.03 Disability Claim for Benefits. If a Claimant makes a claim for
benefits under the Plan that is contingent on the Retirement Committee
determining that the Claimant has a Disability, the Retirement Committee will
give notice to the Claimant within 45 days of the Claimant’s written application
for benefits of the Claimant’s eligibility or noneligibility for benefits under
the Plan. If special circumstances require an extension, the Retirement
Committee will notify the Claimant within the 45-day processing period that
additional time is needed. The notice will specify the circumstances requiring
the extension and the date a decision can be expected. The extension notice will
also: (a) explain the standards for approving a disability claim; (b) state the
unresolved issue(s) that prevent the Retirement Committee from reaching a
decision; and (c) describe any additional information needed to resolve the
issue(s). If the Retirement Committee requests the Claimant to provide
additional information so it can process the claim, the Claimant will be given
at least 45 days in which to provide the information. Otherwise, the initial
extension cannot exceed 30 days. If circumstances require further extension, the
Retirement Committee will notify the Claimant before the end of the initial
30-day extension. The notice will specify the circumstances requiring the
further extension and the date a decision can be expected. In no event will a
decision be postponed beyond an additional 30 days after the end of the first
30-day extension. If the disability claim is denied based on an internal rule,
guideline, protocol, or other similar provision, in addition to the notice
provisions described in this section, the Retirement Committee’s notice will
provide that a copy of such rule, guideline, protocol or other similar provision
is available upon request and free of charge. The notice will also identify any
medical or vocational experts consulted on the claim. The Claimant may obtain
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits and may request, in writing, a
list of medical or vocational experts consulted.

23



--------------------------------------------------------------------------------



 



     9.04 Review of a Denied Disability Claim. A Claimant may request a review
of the Retirement Committee’s decision regarding a disability claim within
180 days after receipt of the denial of the disability claim. This request must
be in writing and addressed to the Retirement Committee. The Claimant may, but
is not required to, submit written comments, documents, records and other
information relating to the claim for benefits. The review will take into
account any such comments, documents, records and other information submitted by
the Claimant relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. The review
will be conducted by someone different from the person who originally denied the
claim. This person cannot be a subordinate of the person who originally denied
the claim. If the original denial of the claim was based on a medical judgment,
the reviewer will consult with an appropriate health care professional who was
not consulted on the original claim and who is not subordinate to someone who
was. The Claimant will receive notice of the reviewer’s final decision regarding
the disability claim within 45 days of the request for review.
     9.05 Deadline to File Claim. To be considered timely under the Plan’s
Claims Procedures, a claim must be filed under Section 9.1 or 9.3 within one
year after the Claimant knew or reasonably should have known of the principal
facts upon which the claim is based. Knowledge of all facts that the Participant
knew or reasonably should have known shall be imputed to the Claimant for the
purpose of applying this deadline.
     9.06 Exhaustion of Administrative Remedies. The exhaustion of the Plan’s
claims procedures is mandatory for resolving every claim and dispute arising
under this Plan. As to such claims and disputes: (a) no Claimant shall be
permitted to commence any legal action to recover Plan benefits or to enforce or
clarify rights under the Plan under Section 502 or Section 510 of the Employee
Retirement Income Security Act of 1974 as amended (ERISA) or under any other
provision of law, whether or not statutory, until the claims procedures have
been exhausted in their entirety; and (b) in any such legal action all explicit
and all implicit determinations by the Retirement Committee, Trustee or Plan
administrator, as the case may be, (including, but not limited to,
determinations as to whether the claim, or a request for a review of a denied
claim, was timely filed) shall be afforded the maximum deference permitted by
law.
     9.07 Deadline to File Legal Action. No legal action to recover Plan
benefits or to enforce or clarify rights under the Plan under Section 502 or
Section 510 of ERISA or under any other provision of law, whether or not
statutory, may be brought by any Claimant on any matter pertaining to this Plan
unless the legal action is commenced in the proper forum before the earlier of:
(a) 30 months after the Claimant knew or reasonably should have known of the
principal facts on which the claim is based, or (b) six months after the
Claimant has exhausted the claims procedure under this Plan. Knowledge of all
facts that the Participant knew or reasonably should have known shall be imputed
to every Claimant who is or claims to be a Beneficiary of the Participant or
otherwise claims to derive an entitlement by reference to the Participant for
the purpose of applying the previously specified periods.
     9.08 Committee Discretion; Court Review. The Retirement Committee and all
persons determining or reviewing claims have full discretion to determine
benefit claims under the Plan. Any interpretation, determination or other action
of such persons shall be subject to review only if it is arbitrary or capricious
or otherwise an abuse of discretion. Any review of a final decision

24



--------------------------------------------------------------------------------



 



or action of the persons reviewing a claim shall be based only on such evidence
presented to or considered by such persons at the time they made the decision
that is the subject of review.
ARTICLE 10
ADMINISTRATION
     10.01 Administration. Except as otherwise provided herein, the Plan shall
be administered by the Retirement Committee. The Employer Group shall bear all
costs of the Plan, as determined by the Plan Sponsor.
     10.02 Powers of the Retirement Committee. The Retirement Committee shall
have all powers necessary to administer the Plan, including, without limitation,
powers:
     (a) to interpret the provisions of the Plan
     (b) to find any facts necessary to determine a claim under Article 9; and
     (c) to establish rules for the administration of the Plan and to prescribe
any forms required to administer the Plan.
     10.03 Actions of the Plan Sponsor and Retirement Committee. All
determinations, interpretations, rules and decisions of the Plan Sponsor or the
Retirement Committee shall be conclusive and binding upon all persons having or
claiming to have any interest or right under the Plan.
     10.04 Delegation. The Plan Sponsor and the Retirement Committee shall have
the power to delegate specific duties and responsibilities to officers or other
employees of the Employer Group or other individuals or entities. Any such
delegation may allow further delegation by the individual or entity to which the
delegation is made. Any such delegation may be rescinded at any time. Each
person or entity to whom a duty or responsibility has been delegated shall be
responsible for the exercise of such duty or responsibility and shall not be
responsible for any act or failure to act of any other person or entity.
     10.05 Reports and Records. The Plan Sponsor and the Retirement Committee
and those to whom they have delegated duties under the Plan shall keep records
of all their proceedings and actions and shall maintain books of account,
records, and other data as shall be necessary for the proper administration of
the Plan and for compliance with applicable law.
     10.06 Correction of Plan Errors. The Retirement Committee, in conjunction
with the Plan Sponsor, may correct any failures of the Plan to comply in
operation (an “Operational Failure”), and any failure of the Plan document to
comply, in either case with Code section 409A (or the Treasury Regulations
issued thereunder), as the Retirement Committee deems necessary. Without
limiting the Retirement Committee’s authority under the preceding sentence, the
Retirement Committee, as it determines to be reasonable and appropriate, may
correct the Plan document during the transition period set forth in those
regulations and other guidance issued under Code section 409A, and correct any
operational failure under any applicable method described in Internal Revenue
Service Notice 2007-100 or any later correction procedures issued under Code
section 409A. To correct an Operational Failure that is an incorrect payment of
Plan

25



--------------------------------------------------------------------------------



 



benefits, the Retirement Committee shall, to the extent permitted or required
under the applicable correction procedure (a) require the Plan Sponsor to pay or
obtain repayment from the Participant; (b) retroactively correct the amount of
the Participant’s Plan benefit, to reflect that correction as if the Operational
Failure had never occurred; and (c) provide such statements and reports to the
Participant and the Internal Revenue Service as may be required by such
correction procedures.
ARTICLE 11
AMENDMENT AND TERMINATION
     This Article 11 is effective as of January 1, 2005.
     11.01 Right to Amend and Terminate. Subject to the restrictions set forth
in Sections 11.02 and 11.03, the Plan Sponsor expects the Plan to be permanent,
but necessarily must, and hereby does, reserve the right to amend, suspend or
terminate the Plan, in full or in part, at any time and from time to time. Any
such Plan amendment, suspension or termination documents shall be filed with the
Plan documents.
     11.02 Protection of Participants upon Amendment and Termination. No
amendment, suspension or termination of the Plan shall adversely affect (a) the
rights of a Participant, Alternate Payee or Beneficiary then entitled to receive
payments under the Plan, as a result of the previous occurrence of the
Participant’s death, attaining the Normal Retirement Date, becoming disabled or
becoming entitled to receive early retirement benefits under Section 4.03; or
(b) the rights of a Participant or Alternate Payee to the amount of benefits he
or she would have been entitled to receive at the Participant’s Normal
Retirement Date, if the Participant’s Termination of Employment (or any earlier
Separation from Service) had occurred on the date of such amendment, suspension
or termination; provided, however, that to the extent permitted under
Section 4.05(b), or Section 11.03 in the event of a Plan termination, the Plan
Sponsor may in its sole discretion accelerate or delay payments of the Actuarial
Equivalent of all Plan benefits previously accrued (whether or not payment has
commenced) in any manner permitted or required under Section 4.05(b) or
Section 11.03.
     11.03 Plan Termination Procedures and Restrictions. If the Plan Sponsor
terminates the Plan, no Participant’s benefits shall increase or decrease after
the Plan termination date, the unpaid benefits of each Participant or Alternate
Payee that have accrued before the Plan termination date shall remain subject to
forfeiture under Article 5 (if applicable), unless the Plan is amended to
accelerate or waive any risk of forfeiture, and such benefits shall be payable
at the time and in the manner otherwise required or elected under the Plan,
except that any Exempt Benefits shall be payable at the time and in the manner
provided in the 2004 Plan Document for a Plan termination; provided, however,
that, in the sole discretion of the Plan Sponsor, such payments (other than the
payment of Exempt Benefits) may be accelerated or delayed as set forth below if
the Plan termination occurs under any of the following circumstances:
     (a) Change in Control. If (i) the Plan is irrevocably terminated by the
Plan Sponsor within the 30 days preceding or the 12 months following the
occurrence of a Change in Control (including any Change of Control defined in
the agreement under which the Plan Sponsor established the Trust pursuant to
Section 12.02, and any other

26



--------------------------------------------------------------------------------



 



“change in control” defined under Code section 409A), and (ii) all non-qualified
deferred compensation arrangements that are sponsored by the Employer Group
immediately after the time of such Change in Control and would be aggregated
with this Plan as a “single plan” under Code section 409A are also irrevocably
terminated within such period, with respect to each participant who experienced
the same Change in Control, and their vested benefits are distributed in taxable
payments within 12 months after such arrangements are terminated, then the
Actuarial Equivalent amount of each Participant’s unpaid vested Plan Benefit
(other than any Exempt Benefit) shall be paid in a cash lump sum and included in
the taxable income of each recipient on the date of such payment; and each such
payment shall be made on or before the last day of the 12-month period beginning
on the Plan termination date. For purposes of this subsection (a), “Plan
Sponsor” shall mean the employer that remains primarily liable, immediately
after the Change in Control, for payment of Plan benefits.
     (b) Dissolution of Plan Sponsor. If the Plan is terminated within 12 months
of the Plan Sponsor’s dissolution and that dissolution is taxable under Code
section 331, then the Actuarial Equivalent amount of each Participant’s unpaid
vested Plan Benefit (other than any Exempt Benefit) shall be paid in a cash lump
sum and included in the taxable income of each recipient on the date of such
payment; and each such payment shall be made on or before the end of the later
of the following years: (i) the calendar year in which the Plan is terminated,
or (ii) the first calendar year in which the payment is administratively
practicable.
     (c) Discretionary Plan Termination. If the Plan is terminated in the
discretion of the Plan Sponsor, the payment of Plan benefits (other than any
Exempt Benefits) may be accelerated as provided below, but only if all of the
following conditions are satisfied: (i) neither of the preceding subsections
(a) and (b) apply to the Plan termination; (ii) the liquidation of the Plan is
not associated with a turndown in the financial health of the Plan Sponsor or
the Employer Group; (iii) all non-qualified deferred compensation arrangements
that are sponsored by the Employer Group and would be aggregated with this Plan
as a “single plan” under Code section 409A (if the same Participant participated
in all of those arrangements) are also terminated; (iv) no member of the
Employer Group adopts (at any time within three years after the Plan termination
date) any new non-qualified deferred compensation arrangement that would be
aggregated with this Plan in that same manner; (v) the Plan Sponsor shall
continue to pay benefits (other than any Exempt Benefits) under this Plan and
such other terminated arrangements, as if none of them had terminated, for at
least the first 12-month period beginning on the Plan termination date; and
(vi) the Actuarial Equivalent amount of each Participant’s unpaid vested Plan
Benefit (other than any Exempt Benefit) and all remaining benefits under such
other terminated arrangements shall be paid within 24 months after the Plan
termination date in the form of cash lump sums that are included in the taxable
income of each recipient on the date of such payment.

27



--------------------------------------------------------------------------------



 



ARTICLE 12
MISCELLANEOUS
     12.01 No Guaranty of Employment. The adoption and maintenance of the Plan
shall not be deemed to be a contract of employment between any member of the
Employer Group and any Participant or other employee. Nothing contained herein
shall give any Participant or other employee the right to be retained in the
employ of the Employer Group or in any existing position, or to interfere with
the right of any member of the Employer Group to discharge any Participant or
other employee at any time, nor shall it give any member of the Employer Group
the right to require any Participant or other employee to remain in its employ,
or to interfere with the right of a Participant or other employee to terminate
employment at any time.
     12.02 Life Insurance and Funding. To the extent permitted under applicable
laws, the Plan Sponsor in its sole discretion may apply for and procure as owner
and for its own benefit, insurance on the life of a Participant, in such amounts
and in such forms as the Plan Sponsor may choose. The Participant shall have no
interest whatsoever in any such policy or policies, but at the request of the
Plan Sponsor shall submit to medical examinations and supply such information
and execute such documents as may be required by the insurance company or
companies to whom the Plan Sponsor has applied for insurance.
     The rights of a Participant or Alternate Payee (or his or her spouse, other
Beneficiary or estate) to benefits under the Plan shall be solely those of an
unsecured general creditor of the Plan Sponsor. Any insurance policy on the life
of a Participant or former Participant, or other assets acquired by or held by
the Plan Sponsor, shall not be deemed to be held under any trust for the benefit
of any Participant or Alternate Payee (or his or her spouse, other Beneficiary
or estate), or as security for the performance of the obligations of the Plan
Sponsor, but shall be and remain general, unpledged and unrestricted assets of
the Plan Sponsor.
     The Plan Sponsor may establish a trust to facilitate management of any life
insurance or other assets that may be used to pay Plan benefits, but the assets
of any such trust shall remain subject to the claims of the Plan Sponsor’s
general creditors; and no Participant or Alternate Payee (or his or her spouse,
other Beneficiary or estate) shall have any right to any of such assets, except
in the capacity as an unsecured general creditor of the Plan Sponsor. To the
extent that any of the benefits accrued for a Participant under this Plan are
paid to a Participant or Alternate Payee (or his or her spouse, other
Beneficiary or estate) by the trustee of such a trust, the Plan Sponsor’s
obligation to pay that portion of the Participant’s benefits under this Plan
shall be discharged to the extent of the trustee’s payment.
     12.03 Non-Alienation. No benefit payable at any time under this Plan shall
be subject in any manner to alienation, sale, transfer, assignment, pledge,
attachment or encumbrance of any kind; provided, however, that:
     (a) in the event that, at the time of a Participant’s Separation from
Service (or, in the case of any Exempt Benefits, Termination of Employment), the
Participant is indebted to any member of the Employer Group, such member shall
have the right to offset any such indebtedness (including any interest thereon)
against any benefits otherwise due under this Plan with respect to the
Participant, by applying such

28



--------------------------------------------------------------------------------



 



indebtedness (including any interest thereon) to the fullest extent permitted by
law pro-rata to each successive benefit payment when it becomes due thereafter,
until the full amount of the debt and any interest owed any member of the
Employer Group has been paid; and
     (b) all or any portion of a Participant’s unpaid benefits under this Plan
may be assigned by court order to the Participant’s former spouse in connection
with a dissolution of their marriage, but only if the Retirement Committee
determines, in its sole discretion, that the order satisfies such requirements
of a “qualified domestic relations order” as are set forth in paragraphs
(1) through (3) of Code section 414(p), as if the Plan were a plan described in
Code section 401(a)(13); provided, however, that no such assigned benefit shall
be payable before it would have been payable under this Plan in the absence of
such order, except that if payment of such assigned benefit has not already
commenced to the Participant, the Participant’s former spouse shall have the
same rights (if any) to delay payment and change its form as the Participant
would have had with respect to the Plan benefit assigned to the former spouse;
provided further that no payment shall be made to an Alternate Payee before the
Participant’s Separation from Service (or in the case of Exempt Benefits,
Termination of Employment) or death. The federal income and payroll taxation of
any Plan benefits assigned as provided in the preceding sentence shall be
governed by Revenue Rulings 2002-22 and 2004-60, or any applicable guidance
subsequently published by the Internal Revenue Service or the Department of the
Treasury.
     12.04 Applicable Laws. The Plan and all rights hereunder shall be governed
by and construed according to Code section 409A (in the manner provided in
subsection (b) of Section 1.02 above), other applicable federal laws and the
applicable laws of the State of Minnesota, except to the extent such State laws
are preempted by the federal laws of the United States of America.
     12.05 Form of Communication. Any election, application, claim, notice or
other communication required or permitted to be made, by a Participant or
Beneficiary to the Plan Sponsor or the Retirement Committee shall be made in
writing and in such form as the Retirement Committee shall prescribe. Any
communication made under this Plan shall be effective upon mailing, if sent by
first class mail, postage pre-paid, and addressed to either (a) the address of
the Participant or Beneficiary last shown in the Plan Sponsor’s records; or
(b) if sent to the Retirement Committee or Plan Sponsor, its principal offices
at Minneapolis, Minnesota, to the attention of the “Pension Retirement
Committee” or one of its members.
     12.06 Captions. The captions at the head of the Articles and Sections of
this Plan are designed for convenient reference only and are not to be used for
the purpose of interpreting any provision of this Plan.
     12.07 Severability. The invalidity of any portion of this Plan shall not
invalidate the remainder thereof, and in any such case the remainder shall
continue in full force and effect, to the extent that any purposes of the Plan
may still be carried out.

29



--------------------------------------------------------------------------------



 



     12.08 Binding Instrument. The provisions of this Plan shall be binding upon
each Participant and Alternate Payee (and their respective heirs, personal
representatives and Beneficiaries); and upon the Retirement Committee and the
Plan Sponsor, its successors and assigns.
     IN WITNESS WHEREOF, the Retirement Committee has approved this instrument
at its meeting on August 29, 2008; and has caused this instrument to be executed
by an officer of the Plan Sponsor on this 9th day of December, 2008, but
effective as of January 1, 2008, except as otherwise specified herein.

            G & K SERVICES, INC.
      By   /s/ Jeffrey L. Cotter         Its Vice President, General Counsel   
         

30



--------------------------------------------------------------------------------



 



EXHIBIT A-1
G & K SERVICES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As of January 1, 2007, and superseded as of January 1, 2008, except for Exempt
Benefits)
     With respect to all Plan benefits that commenced before January 1, 2008,
and with respect to Exempt Benefits commencing before and after that date, an
“Actuarially Equivalent” benefit or amount shall be determined by application of
the factors set forth below:
(a) Factors for Optional Forms of Benefit Payments. The amount of the optional
form of benefit is obtained by multiplying the normal benefit amount payable for
the Participant’s lifetime by the factor shown. In applying the factors
specified in this Exhibit A, “Age Difference” means the result of subtracting
the joint annuitant’s birth date from the Participant’s birth date, and dropping
any fractional year. Age Difference will be a negative number when the joint
annuitant is younger than the Participant and a positive number when the joint
annuitant is older than the Participant.

          Optional Form of Benefit   Factor
Ten Year Certain and Life —
An annuity payable for ten years certain and for the life of the Participant
  .955  
 
       
Joint and 100% Survivor Benefit —
An annuity payable for the life of the Participant, with a survivor annuity
payable for the life of the Beneficiary in an amount equal to the full amount of
the annuity payable during the life of the Participant.
  .860 + [.006 x (Age Difference)] but not more than 1.00 nor less than 0.51
 
       
Joint and 50% Survivor Benefit —
An annuity payable for the life of the Participant, with a survivor annuity
payable for the life of the Beneficiary, in an amount equal to one-half of the
amount of the annuity payable during the life of the Participant
  .920 + [.004 x (Age Difference)] but not more than 1.00 nor less than 0.51

These factors are based on 7% interest and 1983 Group Annuity Mortality,
assuming 50% of the employees are male and 50% are female.
Note: No other optional forms are permitted for Exempt Benefits.
(b) Factors for All Other Circumstances (including Plan termination and small
lump sum payments). The factors will be determined by using the mortality table
prescribed by the Commissioner of Internal Revenue under Code sections
415(b)(2)(E)(v) and 417(e)(3), as set forth in Revenue Ruling 2001-62 (which is
based upon a fixed blend of 50 percent of the unloaded male mortality rates and
50 percent of the unloaded female mortality rates underlying

31



--------------------------------------------------------------------------------



 



the mortality rates in the 94 GAR Table, projected to 2002); and the annual rate
of interest on 30-year Treasury securities for a specified calendar month, as
published for the second calendar month (i.e. the rate for November, as
published each December) preceding the Plan Year in which the distribution
occurs.
Notwithstanding the foregoing, this revised paragraph (b) shall not be applied
to reduce the amount of any Plan benefit payable to a Participant who has,
before April 10, 2003, completed the five-year continuous service requirement
set forth in Section 5.01 of the Plan as it existed on April 9, 2003.

32



--------------------------------------------------------------------------------



 



EXHIBIT A-2
G & K SERVICES
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
(As of January 1, 2008)
     During each Plan Year beginning on or after January 1, 2008, an
“Actuarially Equivalent” benefit or amount (other than any Exempt Benefit) shall
be determined for all purposes under the Plan by application of the actuarial
assumptions set forth below:
(a) Applicable Mortality Table. The applicable mortality table prescribed by the
Commissioner of Internal Revenue under Code section 417(e)(3)(B), as amended by
the Pension Protection Act of 2006, to be used for that Plan Year by the
Qualified Pension Plan.
(b) Applicable Interest Rates. The applicable interest rates prescribed under
Code sections 417(e)(3)(C) and (D), as amended by the Pension Protection Act of
2006, which are the adjusted first, second and third segment rates applied under
Code § 417(e)(3)(D), as published for the second calendar month (i.e. the
average rates for November as published each December) preceding that Plan Year.

33